Citation Nr: 9910326	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The record indicates that the veteran had active duty for 
training from September 11, 1969 to March 10, 1970, from July 
11, 1970 to July 26, 1970, from July 17, 1971 to August 1, 
1971, July 22, 1972 to August 3, 1972, December 10, 1973 to 
December 24, 1973 and from July 27, 1974 to August 11, 1974, 
and active duty from May 12, 1979 to June 5, 1979.  He has 
been represented throughout his appeal by the Disabled 
American Veterans.  

The issue of entitlement to service connection for 
schizophrenia was previously denied by Department of Veterans 
Affairs (VA) rating decision of June 1984.  The veteran was 
notified of this determination and of his procedural and 
appellate rights by VA letter dated August 2, 1984.  However, 
he did not appeal that determination within one year of this 
notification; therefore, that decision became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1998).  In a 
final rating action of September 1987 it was found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for schizophrenia.

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of October 1996, by the Boston, Massachusetts Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
for service connection for schizophrenia.  The notice of 
disagreement with this determination was received in March 
1997.  The statement of the case was issued in April 1997.  
The substantive appeal was received in May 1997.  The appeal 
was received at the Board in February 1999.  


REMAND

With regard to cases involving the question of whether new 
and material evidence had been submitted to reopen a claim, 
the VA has formerly relied on the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174.

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  In Hodge v. West, the U.S. 
Court of Appeals for the Federal Circuit stated that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Colvin, the Court was stated to 
have "impermissibly replaced the agency's judgment with its 
own" and "imposed on veterans a requirement inconsistent 
with the general character of the underlying statutory scheme 
for awarding veterans' benefits."  Colvin was therefore 
specifically overruled by the U.S. Court of Appeals for the 
Federal Circuit in Hodge.  Therefore the RO when it decides 
this case should do so under the standard in Hodge and 38 
C.F.R. § 3.156(a).  

The United States Court of Appeals of Veterans Claims (known 
formerly as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has stated that when the Board 
addresses in a decision a question not addressed by the RO, 
the Board must considered whether or not the claimant has 
been given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument.  If not, it must be considered if the 
veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines the veteran has been prejudiced by a deficiency in 
the statement of the case, the Board should remand the case 
to the RO pursuant to 38 C.F.R. § 19.9 (1998), specifying the 
action to be taken.  Bernard at 394.  

The statement of the case issued in April 1997 states 
specifically that the veteran's claim was denied because 
"there is no reasonable possibility that the new evidence 
submitted in connection with the current claim would change 
our previous decision."  It is clear that the RO found new 
and material evidence to reopen the veteran's claim of 
entitlement to service connection for schizophrenia had not 
been submitted based on the requirements set forth by the 
Court in Colvin.  As noted previously, these requirements 
have been found to be impermissibly more restrictive than 38 
C.F.R. § 3.156(a) requires.  Since the veteran's claim was 
adjudicated by the RO under an impermissibly strict standard, 
the veteran has been prejudiced.  As provided for by in 
Bernard, the Board must therefore remand this claim to the RO 
for readjudication under 38 C.F.R. § 3.156(a).  

In view of the foregoing, the case must be returned to the RO 
for completion of the requisite procedural development.  
Accordingly, the case is REMANDED for the following actions:

1.  All VA treatment records of the 
veteran, which are not already in the 
claims folder, should be obtained and 
associated with the claims folder.  

2.  The RO should then reevaluate whether 
or not new and material evidence to 
reopen the veteran's claim of entitlement 
to service connection for schizophrenia 
has been submitted.  In making this 
determination, the RO should follow the 
provisions of 38 C.F.R. § 3.156(a), not 
the more restrictive requirements set 
forth in Colvin.  If it is determined 
that new and material evidence has been 
presented, then the RO should also 
consider whether the claim, as reopened, 
is well-grounded.  Elkins v. West No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999).  If 
it is reopened and well-grounded the RO 
should consider the claim on the merits.  

3.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order. No action is required 
of the veteran unless he receives further notice.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals of Veterans Claims (known formerly as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).







